DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 2 in the reply filed on 02/05/2021 is acknowledged.
However, based on the prior art relied upon in the rejections presented below, the Restriction requirement mailed on 12/09/2020 is hereby withdrawn.
Claims 1-11 remain pending in the application for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/01/2018 and 07/30/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the elimination processing unit of claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Delsing (A New Velocity Algorithm for Sing-Around-Type Flow Meters; July 1987).
Regarding claim 1, Delsing teaches a fluid measuring apparatus (Figure 1), comprising: a pair of ultrasonic wave probes (Page 431, 1st and 2nd columns; See annotated Figure 1), each of which is configured to transmit and receive ultrasonic wave (single path sing-around flowmeter measure the sing around frequency in direction first and thereafter in the other direction; also, Page 432, 2nd column states the time measurements when ultrasound is transmitted downstream and ultrasound transmitted upstream; Page 431; 2nd column) to and from fluid (Page 431, 1st column) flowing in a pipe (see annotated Figure 1), one of the ultrasonic wave probes (see annotated Figure 1) being disposed more upstream (based on the fluid flow direction presented in Figure 1, the one ultrasonic wave probe is located more upstream that the other ultrasonic wave probe; See annotated Figure 1) than the other (see annotated Figure 1); a processor (microprocessor and period meter; Figure 1); and a non-transitory storage medium (microprocessors such as computers contain storage mediums in order to perform software instructions sorted therein, such as the algorithm used to determine the flow velocity of the fluid; Page 434, 2nd column) containing program instructions (microprocessors contain storage mediums in order to perform software instructions sorted therein, such as the algorithm used to determine the flow velocity of the fluid; Page 434, 2nd column) therein, execution of which by the processor (microprocessor and period meter; Figure 1) causes the fluid measuring apparatus (Figure 1) to provide nd column) a first propagation period (Page 432, 2nd column states that                         
                            
                                
                                    t
                                
                                
                                    i
                                    ,
                                    i
                                    +
                                    1
                                
                            
                        
                     with odd i represents the time period measured for ultrasound transmitted downstream) during which ultrasonic wave propagates (Page 432, 2nd column states that                         
                            
                                
                                    t
                                
                                
                                    i
                                    ,
                                    i
                                    +
                                    1
                                
                            
                        
                     represents the time period measured for ultrasound transmitted downstream) from the one ultrasonic wave probe to the other ultrasonic wave probe (when the one ultrasonic wave probe transmits the ultrasonic wave to the other ultrasonic wave probe; See annotated Figure 1; Page 432, 2nd column), and a second propagation period (Page 432, 2nd column states that                         
                            
                                
                                    t
                                
                                
                                    i
                                    ,
                                    i
                                    +
                                    1
                                
                            
                        
                     with even i represents the time period measured for ultrasound transmitted upstream) during which ultrasonic wave (Page 432, 2nd column states that                         
                            
                                
                                    t
                                
                                
                                    i
                                    ,
                                    i
                                    +
                                    1
                                
                            
                        
                     with even i represents the time period measured for ultrasound transmitted upstream) propagates from the other ultrasonic wave probe to the one ultrasonic wave probe (when the other ultrasonic wave probe transmits the ultrasonic wave to the one ultrasonic wave probe; See annotated Figure 1; Page 432, 2nd column); and a flow velocity measuring unit (the microprocessor/ computer applies the algorithm in order to calculates the velocity of fluid flow using the acquired period data; Page 432, 1st column and Page 434, 2nd column) that derives a flow velocity (the microprocessor/ computer applies the algorithm in order to calculates the velocity of fluid flow using the acquired period data by using the equation 30; Page 432, 1st column and Page 434, 2nd column) of the fluid (Page 431, 1st column) by cancelling errors (Page 432, 1st column) in a first flow velocity (in equation 30, the term L(1/                        
                            
                                
                                    t
                                
                                
                                    12
                                
                            
                        
                    -1/                        
                            
                                
                                    t
                                
                                
                                    23
                                
                            
                        
                    ) corresponds to the a first fluid                         
                            
                                
                                    t
                                
                                
                                    23
                                
                            
                        
                     in the upstream direction is measured after measuring                         
                            
                                
                                    t
                                
                                
                                    12
                                
                            
                        
                     in the downstream direction) that is derived by measuring theRESPONSE TO ELECTION2 15/968,458 REQUIREMENT AND AMENDMENTAtty Docket: INF-107BC1second propagation period after measuring the first propagation period (where                         
                            
                                
                                    t
                                
                                
                                    23
                                
                            
                        
                     in the upstream direction is measured after measuring                         
                            
                                
                                    t
                                
                                
                                    12
                                
                            
                        
                     in the downstream direction), and a second flow velocity (in equation 30, the term L(1/                        
                            
                                
                                    t
                                
                                
                                    34
                                
                            
                        
                    -1/                        
                            
                                
                                    t
                                
                                
                                    23
                                
                            
                        
                    ) corresponds to the a second fluid velocity where                         
                            
                                
                                    t
                                
                                
                                    34
                                
                            
                        
                     in the downstream direction is measured after measuring                         
                            
                                
                                    t
                                
                                
                                    23
                                
                            
                        
                     in the upstream direction) that is derived by measuring the first propagation period after measuring the second propagation period (where                         
                            
                                
                                    t
                                
                                
                                    34
                                
                            
                        
                     in the downstream direction is measured after measuring                         
                            
                                
                                    t
                                
                                
                                    23
                                
                            
                        
                     in the upstream direction).


    PNG
    media_image1.png
    935
    824
    media_image1.png
    Greyscale


Regarding claim 2, Delsing teaches the period measuring unit (period meter; Figure 1) alternately measures the first propagation period and the second propagation period (                        
                            
                                
                                    t
                                
                                
                                    01
                                
                            
                        
                     is the upstream direction (2nd propagation period),                          
                            
                                
                                    t
                                
                                
                                    12
                                
                            
                        
                     is in the downstream direction (1st propagation period),                          
                            
                                
                                    t
                                
                                
                                    23
                                
                            
                        
                     is in the upstream direction (2nd propagation period), and                         
                            
                                
                                    t
                                
                                
                                    34
                                
                            
                        
                     is in the downstream direction (1st propagation period); therefore, the st column and Page 434, 2nd column) from a measured first propagation period (t12 is measured downstream) and a measured second propagation period (t23 is measured upstream) that are consecutive to each other (t23 is consecutive to t12), and derives the second flow velocity (in equation 30, the term L(1/                        
                            
                                
                                    t
                                
                                
                                    34
                                
                            
                        
                    -1/                        
                            
                                
                                    t
                                
                                
                                    23
                                
                            
                        
                    ) corresponds to the a second fluid velocity where                         
                            
                                
                                    t
                                
                                
                                    34
                                
                            
                        
                     in the downstream direction is measured after measuring                         
                            
                                
                                    t
                                
                                
                                    23
                                
                            
                        
                     in the upstream direction) from a measured second propagation period (t23 is measured upstream) and a measured first propagation period (t34 is measured downstream) subsequent thereto (t34 is measured after t23 being measured).

Regarding claim 3, Delsing teaches wherein the period measuring unit (period meter; Figure 1) repeatedly measures a propagation period during which the ultrasonic wave propagates from the one ultrasonic wave probe to the other ultrasonic wave probe (period meter measures the propagation periods t12 and t34, where the periods t12 and t34 are the transmission time when the ultrasonic wave is transmitted from the one ultrasonic wave probe to the other ultrasonic wave probe; See annotated Figure 1), to derive the first propagation period (the first propagation time is from the one ultrasonic wave probe to the other ultrasonic wave probe; See annotated Figure 1); andRESPONSE TO ELECTION3 15/968,458 REQUIREMENT AND AMENDMENTAtty Docket: INF-107BC1repeatedly measures a propagation period during which the ultrasonic wave propagates from the other ultrasonic wave probe to the one ultrasonic wave probe .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Delsing in view of Hideji et al. (JP 2004019163; “Hideji”; English machine translation provided by the Examiner).
Regarding claim 9, Delsing teaches the velocity of the fluid derived by the flow velocity measuring unit the execution of the program instructions by the processor but 
However, Hideji teaches causing the fluid measuring (Figures 1 and 2) apparatus to further provide functions of an elimination processing unit (element 19 is used as a high frequency cut filter which will demonstrate attenuation characteristics, Lines 151-169), which eliminates a high-frequency component (element 19 is used as a high frequency cut filter which will demonstrate attenuation characteristics, Lines 151-169) from the flow velocity of the fluid (Lines 48-54).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Hideji’s elimination processing unit implemented in Delsing’s fluid measuring apparatus in order to provide an apparatus does flow rate measurement that eliminates malfunctions and improves measurement accuracy (See Hideji Lines 48-54). 

Regarding claim 10, the combination of Delsing and Hideji teach wherein the high-frequency component is eliminated by a damping process (element 19 is used as a high frequency cut filter which will demonstrate attenuation characteristics, i.e. damping, Lines 151-169).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Delsing.


However, Delsing teaches in the embodiment of Figure 2 a plurality of pairs of ultrasonic wave probes (the first pair is TR1 and RE1 and the second pair is TR2 and RE2; See Figure 2), each ultrasonic wave probe (TR1, RE1, TR2 and RE2; Figure 2) being configured to transmit and receiveRESPONSE TO ELECTION6 15/968,458 REQUIREMENT AND AMENDMENTAtty Docket: INF-107BC1ultrasonic wave (Page 431, 2nd column) to and from the fluid (Page 431, 2nd column) flowing in the pipe (Page 431, 1st column); and in each pair of the ultrasonic wave probes (the first pair is TR1 and RE1 and the second pair is TR2 and RE2; See Figure 2), one ultrasonic wave probe is disposed more upstream than the other (TR1 is disposed more upstream than RE1 and RE2 is disposed more upstream then TR2; Figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Delsing’s teaching of the plurality of pair of ultrasonic wave probes in Delsing's fluid measuring apparatus in order to provide a manner and procedure to eliminate the speed of sound to zero, which will also eliminate severe errors in the measurements directed to flow velocities without the need to operate and measure the propagation various times since the plurality of pair of probes operate simultaneously thus resulting in less amount of time to obtain the fluid .

Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, Delsing teaches in the embodiment of Figure 2 a plurality of the pairs of ultrasonic wave probes (the first pair is TR1 and RE1 and the second pair is TR2 and RE2; See Figure 2), wherein the first propagation period (Page 431, 2nd column) and the second propagation period (Page 431, 2nd column) are measured in each of the pairs of ultrasonic wave probes (each of the pair of probes are sing-around flowmeters, so the first and second propagation times are measured in each of the first pair is TR1 and RE1 and the second pair is TR2 and RE2).
In claim 4, the specific limitations of "the first flow velocity and the second flow velocity are alternately derived sequentially in each of the pairs of ultrasonic wave probes" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.

Regarding claim 5, Delsing teaches in the embodiment of Figure 2 a plurality of the pairs of ultrasonic wave probes (the first pair is TR1 and RE1 and the second pair is TR2 and RE2; See Figure 2), wherein the first propagation period (Page 431, 2nd column) and the second propagation period (Page 431, 2nd column) are measured in 
Zanker et al. (US 20060272417; “Zanker”) teaches each of the plurality of ultrasonic waves probes ([0024]) has a weight assigned thereto ([0027]), and flow velocity (Equation (3)) if the fluid is derived with weight addition (See Equation (3); [0027]).
In claim 5, the specific limitations of "flow velocities which are to be measured by each of the pairs are set, based on their respective amounts of weighting, to one of the first flow velocity and the second flow velocity" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 6-8 would also be allowed for depending on claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456.  The examiner can normally be reached on M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY W MEGNA FUENTES/Examiner, Art Unit 2856